DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior Art

While not explicitly relied on or cited in the Rejection, the Examiner notes additional prior art believed to be pertinent or significant to the present application that has been included in the PTO-892 Notice of References Cited. Specifically 2014/0269465  to BALLANTYNE et al. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The phrase “in advance” in claim 2 is a relative term which renders the claim indefinite. The term “in advance” is not defined by the claim, the specification does not 
The Examiner notes that Claim 2 recites (in part): 
wherein the disaster information regeneration server is further configured to, when the basic disaster information is not issued, collect a personal interest in advance and collect measurement information associated with the personal interest in advance.

While it is interpreted that both personal interest in advance and measurement information are “collected,” it is ambiguous as what event they are collected in advance of (i.e., what is the preceding event?). It is further noted that claim to basic disaster information is not issued is interpreted as eliminating the possibility that issuance can be the preceding “event” (i.e., as basic disaster information is NEVER issued, its issuance can never be the preceding “event”). 

Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a unit configured to …” in claims 3, 4, 8, and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. More specifically, the “units configured to …” are interpreted as elements 210, 215, 220, 24, and 25 of Fig.2 as described in e.g., ¶¶ 0029, 0030, and 0049 of the present published Specification, ¶ 0049 reciting in part “a function or process of each element of the disclosure may be implemented by at least one of a digital signal processor (DSP), a processor, a controller, an application-specific IC (ASIC), a programmable logic element …(FPGA) … or by a hardware element … Alternatively, the function or process may be implemented by software in combination or independently of the hardware element.” 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections under 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6 – 9, and 11 - 13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2012/0185897  to GOULD et al. (hereinafter “GOULD”).

Regarding Claim 1, GOULD discloses a system for providing personalized disaster information comprising:
a disaster information regeneration server configured to receive basic disaster information transmitted from a disaster information issuing source (As is well known, the Emergency Alert System (EAS) is designed to allow for the rapid and widespread dissemination of information relating to a national or local emergency to the general public. EAS messages are transmitted for either national, state or local emergencies or other events. Examples of these emergencies or events include: severe weather watch/storm warning, flash floods, earthquakes/tsunami, and war or other "man made" emergencies. [¶ 0006] … The EAS was designed in part by the Federal Communications Commission (FCC) in cooperation with the National Weather Service (NWS) and the Federal Emergency Management Agency (FEMA). [¶ 0007] … EAS subsystem 214 also contains one or more servers 244 that operate in conjunction with other servers in the network in order to transmit emergency messages/content to the client devices 110, 221, [¶ 0161] … The emergency alert data received by the network is typically made available by governmental agencies. [¶ 0178]),
wherein the disaster information regeneration server is configured to combine the basic disaster information with measurement information associated with a personal interest to regenerate personalized disaster information specific to the personal interest and provide the personalized disaster information to a personal terminal (client location apparatus capable of processing data associated with a plurality of substantially portable client devices is disclosed. … said apparatus comprises: a processor; a storage device in data communication with said processor; and a computer program stored at least partly on said storage device measurement information,” measurement information is interpreted as including location information (as e.g., “measured” by a GPS location sensor and such as “locations” that might include an interest area such as a school, a hospital, a multi-dense facility, or the like); 2) it is unclear how the disaster information regeneration server is aware of the measurement information associated with a personal interest  (i.e., there is no claim or requirement as to the information associated with a personal interest being received by - or preconfigured in – the server))

Regarding Claim 3, GOULD discloses the system of claim 1.
 further discloses:
wherein the disaster information regeneration server comprises:
a unit configured to collect, store, and manage a personal interest for each individual user; a unit configured to collect measurement information associated with each personal interest (the at least one computer program further comprises a user interface, said user interface adapted to receive information from a user of said client device regarding one or more locations of interest to said user and for which said user wishes to receive emergency alert data. [¶ 0055] … emergency data registration apparatus … comprises: a storage device, said storage device adapted to store said plurality of data relating to said individual ones of said plurality of client devices … a processor in data communication with said storage device and adapted to run at least one computer program … adapted to: compile a plurality of data relating to the location of individual ones of said plurality of client devices … designate said one or more correlated client devices for delivery of emergency alert data. [¶ 0057] … the apparatus further comprises apparatus configured to receive information from at least one user of said network indicating one or more geographic areas of interest. [¶ 0062] … receiving emergency alert data relating to at least a first location of interest to said user. [¶ 0073] … VRS devices perform correlation or mapping of the EAM particulars (e.g., areas of relevance, etc.) to the subscriber's IVDs and locations of interest as maintained in a database, thereby determining which IVDs should receive which EAMs. [¶ “unit(s) configured to …” is interpreted consistent with e.g., ¶ 0049 of the present published Specification and as described in Claim Interpretation (above));
a unit configured to match associated measurement information to a personal interest by receiving basic disaster information issued by an issuing source and analyzing the personal interest (The at least one computer program is adapted to: compile a plurality of data relating to the location of individual ones of said plurality of client devices; correlate one or more of said individual ones of said client devices to a single user account; and designate said one or more correlated client devices for delivery of emergency alert data. [¶ 0057] … said computer program is further adapted to receive third data relating to one or more locations of 
… the formatted EAM is transmitted (e.g., broadcast, unicast, or multicast) to the specific subscribers in the area which the EAM pertains. [¶ 0232]. The Examiner notes that “unit(s) configured to …” is interpreted consistent with e.g., ¶ 0049 of the present published Specification and as described in Claim Interpretation (above));
a unit configured to generate personalized disaster information by combining the matched measurement information with the basic disaster information; and a unit configured to transmit the generated personalized disaster information to a personal terminal  (sending emergency data to a variety of different types of client devices 110, 221 which have previously established an interest in receiving emergency data for various locations through registration with a client location database 227. [¶ 0192] … the formatted EAM is transmitted (e.g., broadcast, unicast, or multicast) to the specific subscribers in the area which the EAM pertains. [¶ 0232]. The Examiner notes that “unit(s) configured to …” is interpreted consistent with  

Regarding Claim 4, GOULD discloses the system of claim 1.
GOULD further discloses:
wherein the disaster information regeneration server comprises:
a unit configured to collect, store, and manage a personal interest for each individual user (emergency data registration apparatus … comprises: a storage device, said storage device adapted to store said plurality of data relating to said individual ones of said plurality of client devices … a processor in data communication with said storage device and adapted to run at least one computer program … adapted to: compile a plurality of data relating to the location of individual ones of said plurality of client devices … designate said one or more correlated client devices for delivery of emergency alert data. [¶ 0057] …The VRS devices perform correlation or mapping of the EAM particulars (e.g., areas of relevance, etc.) to the subscriber's IVDs and locations of interest as maintained in a database, thereby determining which IVDs should receive which EAMs. [¶ 0145] … sending emergency data to a variety of different types of client devices 110, 221 which have previously established an interest in receiving emergency data for various locations through registration with a client location database 227. [¶ 0192] … As shown in FIG. 2c, the exemplary server 234, 244 generally comprises … a digital processor(s) “unit(s) configured to …” is interpreted consistent with e.g., ¶ 0049 of the present published Specification and as described in Claim Interpretation (above));
a unit configured to collect measurement information associated with each personal interest; a unit configured to match associated measurement information to a personal interest by receiving basic disaster information issued by an issuing source and analyzing the personal interest; a unit configured to extract necessary disaster information having a content necessary to be provided to a personal terminal by analyzing the basic disaster information; a unit configured to generate personalized disaster information by combining the outputted measurement information with the necessary disaster information; and a unit configured to transmit the generated personalized disaster information to a personal terminal (obtain first data relating to the current locations of said individual ones of said plurality of client devices; and correlate said first data with location data associated with an emergency alert with said first data to identify at least one of said client devices prospectively affected by said emergency alert. [¶ 0065] … correlation further comprises correlating second data uniquely associated with one or more substantially portable client devices and “unit(s) configured to …” is interpreted consistent with e.g., ¶ 0049 of the present published Specification and as described in Claim Interpretation (above))

Regarding Claim 6, GOULD discloses the system of claim 4.
GOULD discloses:
wherein the necessary disaster information extraction unit is configured to extract disaster information having a content necessary to be transmitted to a personal terminal by receiving and classifying the basic disaster information according to at least one item of 
a disaster type, 
a disaster area, 
a disaster start date and time, and 
an urgent level of a disaster 

(when, for example, an tornado alert message is issued by the National Weather Service for certain counties or zip codes, the MSO using the EAS/CEAS/VRS “unit(s) configured to …” is interpreted consistent with e.g., ¶ 0049 of the present published Specification and as described in Claim Interpretation (above))

Regarding Claim 7, GOULD discloses the system of claim 1.
GOULD discloses:
wherein one or more pieces of the personalized disaster information are generated for each individual (emergency data registration apparatus … the apparatus is for use in a content-based network, and is capable of determining the location of a plurality of client devices and storing information relating thereto, and comprises: a storage device, said storage device adapted to store said plurality of data relating to said individual ones of said plurality of client devices; and a processor in data communication with said storage device and adapted to run at least one computer program thereon. The at least one computer program is adapted to: compile a plurality of data relating to the location of individual ones of said plurality of client devices; correlate one or more of said individual ones of said client devices to a single user account; and designate said one or more correlated client devices for delivery of emergency alert data. [¶ 0057])

Regarding Claim 8, the features of Apparatus Claim 8 are essentially the same as System Claim 1 with a GOULD further disclosing the apparatus comprising:
a unit configured to collect, store, and manage a personal interest for each individual user;
a unit configured to collect measurement information associated with each personal interest;
a unit configured to match associated measurement information to the personal interest by receiving basic disaster information issued by an issuing source and analyzing the personal interest;
a unit configured to generate personalized disaster information by combining the matched measurement information with the basic disaster information; and
a unit configured to transmit the generated personalized disaster information to a personal terminal.

(As used herein, the terms "microprocessor" and "digital processor" are meant generally to include all types of digital processing devices including, without limitation, digital signal processors (DSPs), reduced instruction set computers (RISC), general-purpose (CISC) processors, microprocessors, gate arrays (e.g., FPGAs), PLDs, reconfigurable compute fabrics (RCFs), array processors, secure microprocessors, and application-specific integrated circuits (ASICs). [¶ 0131] … As shown in FIG. 2c, the exemplary server 234, 244 generally comprises an IP-based server module including a digital processor(s) 235, RAM 239, mass storage device 236, and a plurality of interfaces 238 for connection with other network apparatus such as LANs. [¶ 0180] … the formatted “unit(s) configured to …” is interpreted consistent with e.g., ¶ 0049 of the present published Specification and as described in Claim Interpretation (above); and 2) no actual “measuring/measurement” is claimed.)
Therefore, Claim 8 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 9, GOULD discloses the apparatus of claim 8.
GOULD discloses further comprising:
a unit configured to extract necessary disaster information having a content necessary to be provided to a personal terminal by analyzing the basic disaster information (As shown in FIG. 2c, the exemplary server 234, 244 generally comprises an IP-based server module including a digital processor(s) 235, RAM 239, mass storage device 236, and a plurality of interfaces 238 for connection with other network apparatus such as LANs. [¶ 0180] … the formatted EAM is transmitted (e.g., broadcast, unicast, or multicast) to the specific subscribers in the area which the EAM pertains. [¶ 0232]. The Examiner notes that “unit(s) configured to …” is interpreted consistent with e.g., ¶ 0049 of the present published Specification and as described in Claim Interpretation (above)),
wherein the outputted measurement information is combined with the necessary disaster information to generate personalized disaster information personalized disaster information is generated by combining the matched measurement information with the basic disaster information. It is unclear if Claim 9 is claiming an alternative method of generating personalized disaster information.)

Regarding Claim 11, the features of Apparatus Claim 11 are essentially the same as System Claim 6 with the Apparatus of Claim 8 performing in the System of Claim 1 above. Therefore, Claim 11 is rejected on the same grounds and motivation as Claim 6.

Regarding Claim 12, the features of Apparatus Claim 12 are essentially the same as System Claim 7 with the Apparatus of Claim 8 performing in the System of Claim 1 above. Therefore, Claim 12 is rejected on the same grounds and motivation as Claim 7.

Regarding Claim 13, the features of Method Claim 13 are essentially the same as System Claim 8 with the Method of Claim 13 being performed by the System of Claim 1 above. Therefore, Claim 13 is rejected on the same grounds and motivation as Claim 8.

Regarding Claim 14, the features of Method Claim 14 are essentially the same as System Claim 9 with the Method of Claim 13 being performed by the System of Claim 1 above. Therefore, Claim 14 is rejected on the same grounds and motivation as Claim 9.

Regarding Claim 16, the features of Method Claim 16 are essentially the same as System Claim 6 with the Method of Claim 13 being performed by the System of Claim 1 above. Therefore, Claim 16 is rejected on the same grounds and motivation as Claim 6.

Regarding Claim 17, the features of Method Claim 17 are essentially the same as System Claim 7 with the Method of Claim 13 being performed by the System of Claim 1 above. Therefore, Claim 17 is rejected on the same grounds and motivation as Claim 7.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 10, and 15 rejected under 35 U.S.C. 103 as being unpatentable over GOULD in view of U.S. Patent Publication 2014/0368341 to WILLIAMS.

Regarding Claim 2, GOULD discloses the system of claim 1.
GOULD 
wherein the disaster information regeneration server is further configured to, when the basic disaster information is not issued,
collect a personal interest in advance (correlation further comprises correlating second data uniquely associated with one or more substantially portable client devices and indicating the one or more geographic locations of interest specified by a user of said one or more client devices, with said first data. [¶ 0071] … The EAS of the invention … enables distribution of emergency alert messages (EAMs) and associated data to the various different client devices … based on, inter alia, the relevance of the EAM to a particular subscriber's locations of interest. [¶ 0144] … The client location database 227… is a database … to enable client devices 110, 221 to register to receive EAMs. … allows a subscriber … to specify and customize his/her EAM "experience" and delivery parameters, including specifying locations of interest. [¶ 0196] … … client location database 227 may enable a subscriber to … change the geographical areas for which he would like to receive EAMs, such as when going on vacation, or when moving to another area. Billing address zip codes, city/state names, GPS coordinates, IP addresses … and any other physical location information for subscribers may also be maintained. [¶ 0199] … the user may specify a preference for receiving certain types of EAMs, whether for a particular geographic area or areas, or alternatively irrespective of areas. For example, in one variant, a network subscriber specifies that they wish to receive alerts for all hurricanes or cyclones, both personal interest in advance and measurement information meets the claim requirement; and 2) GOULD’s reception of preference information is not predicated on nor require, mandate, or necessitate the reception of (at any point in time) basic disaster information from an issuing source.)

While GOULD discloses: [utilizing] measurement information associated with the personal interest in advance (the device further comprises apparatus adapted to provide information as to the current physical or geographic location of said client device to said network entity over said IP network. [¶ 0055] … It will be appreciated that many types of information can be used (and in conjunction) as a basis for differentiating message delivery and/or content, such as e.g., subscriber latitude/longitude, GPS coordinates, street address, elevation above sea level, etc. … the MSO could feasibly pre-store at a location database 227 or other storage entity such information for each device ID/MAC address, and hence tailor the alert warnings for a heavy rain storm primarily to low-lying areas. Myriad other such "tailoring" approaches are possible according to the present invention. [¶ 0203] … the user may specify a preference for receiving certain types of EAMs, whether for a particular geographic area or areas, or alternatively irrespective of areas. For example, in one variant, a network subscriber specifies that they wish to receive alerts for all hurricanes or cyclones, irrespective of geographic location. In measurement information,” measurement information is interpreted as including location information (e.g., as may be collected by GPS location sensors), GOULD does not explicitly disclose actual collection, i.e.:
collect measurement information associated with the personal interest in advance.

However, in the same field of endeavor, WILLIAMS teaches disclose:
collect measurement information associated with the personal interest in advance (The processing unit 130 can include at least one processor 150 and memory 160 and can communicate with one or more sensors 170 associated with the cloud connected vehicle 110. … the sensors 170 can include accelerometers, temperature gauges, pressure gauges, vibration sensors, gyroscopes, global positioning system (GPS), or any number of sensors … Data acquired by the sensors 170, (e.g., temperature, pressure, acceleration, vibration, location, etc.) can be collected by the processing unit 130 … the processing unit 130 can send the sensed data to the cloud based server 120. [¶ 0020] … The cloud based server 120 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of GOULD with that of WILLIAMS for advantage to improve collecting and sending data and information related to an earthquake, including earthquake warnings, areas affected by the earthquake, and earthquake damage. The system, methods and articles described herein can improve human welfare by at least improving time allowed for people and businesses to prepare for an earthquake, in addition to improved emergency response, such as to damaged structures and injured people. (WILLIAMS: ¶ 0016)

Regarding Claim 5, GOULD discloses the system of claim 1.
 does not explicitly disclose, or is not relied onto disclose, in the same field of endeavor WILLIAMS teaches:
wherein the measurement information comprises information measured by a measurer or a sensor associated with the personal interest (sensors 170 can include accelerometers, temperature gauges, pressure gauges, vibration sensors, gyroscopes, global positioning system (GPS), or any number of sensors … Data acquired by the sensors 170, (e.g., temperature, pressure, acceleration, vibration, location, etc.) can be collected by the processing unit 130 … the processing unit 130 can send the sensed data to the cloud based server 120. [¶ 0020] … The cloud based server 120 can use this information to alert emergency response systems to the given area. [¶ 0023])

Motivation to combine the teaching of GOULD with that of WILLIAMS given in Claim 2 above.

Regarding Claim 10, the features of Apparatus Claim 10 are essentially the same as System Claim 5 with the Apparatus of Claim 8 performing in the System of Claim 1 above. Therefore, Claim 10 is rejected on the same grounds and motivation as Claim 5.

Regarding Claim 15, the features of Method Claim 15 are essentially the same as System Claim 5 with the Method of Claim 13 being performed by the System of 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ERNEST G TACSIK/
Examiner, Art Unit 2644